Citation Nr: 0815232	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which determined the veteran had not submitted new and 
material evidence to reopen his previously denied, 
unappealed, claim for service connection for a low back 
disorder.

In November 2004, to support his claim, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board using video-conferencing technology.

A June 2005 Board decision concluded that new and material 
evidence had been submitted to reopen the claim.  The Board 
then remanded the claim to the RO, via the Appeals Management 
Center (AMC), for further development and consideration - 
including providing the veteran corrective Veterans Claims 
Assistance Act (VCAA) notice, obtaining his Social Security 
Administration (SSA) records, and having him examined for a 
medical opinion indicating whether his current low back 
disorder is attributable to his military service.

FINDINGS OF FACT

1.  The veteran's low back disorder is partly a congenital or 
developmental defect that clearly and unmistakably existed 
prior to him beginning his military service.  

2.  No competent medical evidence establishes the veteran has 
additional disability from a permanent worsening during 
service of this pre-existing condition by a superimposed 
disorder that was manifested in service.  Indeed, to the 
contrary, the March 2006 VA examiner that evaluated the 
veteran on remand determined that his current low back 
disorder is unrelated to his subacute low back pains he 
experienced while on active duty in the Army or the treatment 
that he received in the military.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO and AMC in September 2003, 
July 2005 and September 2005 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA will obtain and assist him in obtaining; 
(3) informed him of the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC did not send a Dingess letter.  Nevertheless, since 
the Board concludes below that the preponderance of the 
evidence is against granting service connection, 
any questions concerning the downstream disability rating and 
effective date elements of this claim are moot.  So not 
receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

Consider also that, although not all of the VCAA notice was 
provided prior to initially adjudicating the claim, since 
providing the additional notice, the RO has gone back and 
readjudicated the claim in the statement of the case (SOC) 
and supplemental SOC (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that an SOC 
or SSOC  can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran a 
compensation examination on remand to determine the etiology 
of his low back disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Low Back Disorder

The veteran claims that his low back condition is a result of 
his military service.  More specifically, he contends that he 
injured his lower back on multiple occasions during service 
due to his military occupational specialty (MOS) as a heavy 
machinist and mechanic.  He believes that his frequent heavy 
lifting during service caused his current back problems of 
disc herniation, degenerative joint disease and degenerative 
disc disease.  In his notice of disagreement (NOD) and 
substantive appeal (VA Form 9), he said that he has low back 
pain due to his injuries in service, specifically referring 
to his L-5, which he said is hurting the main nerve root in 
his spine.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).  See also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).

In this precedent opinion, VAOPGCPREC 82-90, VA's General 
Counsel indicated there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect 
during service.  

In this case, the presumption of soundness applies because a 
clinical evaluation during the veteran's enlistment 
examination in September 1967 revealed that his spine was 
normal.  There were no complaints referable to his low back 
and no pertinent diagnosis.  The Board therefore must presume 
the veteran was in sound physical condition at the time he 
entered service in March 1968.

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows the veteran's low back 
disorder is partially congenital.  His spina bifida occulta 
at L5 is a congenital or developmental defect that 
necessarily existed prior to him beginning his period of 
military service.  There also is no indication he has 
additional disability from aggravation (i.e., a permanent 
worsening) of this pre-existing condition during service by 
superimposed disease or injury.

A February 1969 medical report shows the veteran complained 
of twitching in his neck and simultaneous shrugging of his 
right shoulder, which caused tightness in his neck and upper 
back.  He indicated this condition had existed since he was 
eleven.  The examiner diagnosed psychosomatic muscular 
movements.  Consequently, the veteran was placed on light 
duty a few times and treated with pain medication.  

In October 1969, the veteran complained of multiple tics, 
tension headaches and lower back pain from his skull all the 
way down to his spine.  When examined, he also reported he 
was diagnosed with a "compressed vertebrae."  The 
provisional diagnosis was low back pain, probably functional.  
A November 1969 orthopedic consultation record indicates he 
reported having intermittent lower back pain over the past 
several years, but that in the prior two months, he had 
experienced another episode of low back pain associated with 
increased physical activity.  Hence, by his own admission, he 
had experienced similar back pains prior to service.

The physical findings disclosed no objective evidence of back 
pain and X-rays were negative, except for the congenital 
spina bifida occulta at L5-S1.  However, the examiner 
indicated this congenital or developmental disorder did not 
contribute to the veteran's then current back complaints..

In addition, the veteran's separation examination in March 
1971 noted that his spine and musculoskeletal were normal.  
Hence, the low back problems in service (especially the pain, 
etc.) completely resolved well before his separation from the 
military, with no chronic low back disorder noted at 
discharge.

In short, the veteran's service medical records show 
treatment for low back pain on at least three occasions.  
However, since none of these records makes any reference to a 
superimposed disease or injury related to his congenital 
spina bifida occulta, they provide highly probative evidence 
against his claim.

Private treatments records show that, following service, the 
veteran did not again complain of low back pain until October 
1992.  At that time, though, the examiner diagnosed 
epididymitis.  An MRI of the lumbar spine in November 1992 
revealed no fracture or malalignment, just some marginal 
osteophyte formation at T11-L1.  The evaluating physician 
found well maintained disc spaces, some minor degenerative 
changes in the L5-S1 level, and some curvature of the 
veteran's spine towards the right.  The diagnosis was mild 
degenerative joint disease (i.e., arthritis).

A September 1993 MRI revealed an abnormal study due to a 
midline and left-sided herniation at the C4-5 disc space, 
slight midline herniation at the C5-6 and C6-7 disc spaces 
but no cervical stenosis.  An MRI in June 2001 noted a normal 
cervical spinal cord with acute degenerative disc disease of 
C4-C5, C5-C6 and most pronounced at C6-C7.  A September 2002 
MRI revealed protrusion of intervertebral discs at 3-4, 4-5, 
and 5-1 without significant central or lateral recess 
compromise, as well as some facet hypertrophic changes.

A September 2003 private treatment record from Dr. M.R.J. 
noted the veteran's low back and leg pain was a combination 
of disc herniation, degenerative disc disease in the spine, 
peripheral vascular disease, and chronic prostatitis.

SSA records, obtained on remand, show the veteran was awarded 
disability benefits in November 2003 with a primary diagnosis 
of peripheral vascular disease and a secondary diagnosis of 
disc herniation.

Records form the UPMC St. Margaret facilities indicate the 
veteran received treatment for back and leg pain, which 
increased with physical activity.  Treatment records, dated 
in 2002 and 2003, show he reported a 20-year history of back 
pain and received epidural injections at L5-S1.  The 
assessments included chronic low back pain, mostly with 
radicular symptoms in the L5-S1 distribution, due to lumbar 
degenerative disc disease.  These records also note he had a 
transurethral resection of his prostate in July 2003 and that 
claudication due to peripheral vascular disease was the most 
likely source for his leg pain.  

Private treatment records from Dr. C show the veteran had a 
cystoscopy, internal urethrotomy, and biopsy of a urethral 
lesion for pelvic pain, urethral stricture and a urethral 
lesion.

During his videoconference hearing in November 2004, the 
veteran claimed that he had received treatment for low back 
pain from a chiropractor only about four years after his 
military service had ended.  Unfortunately, there is no 
documentation of that treatment in the file, or for that 
matter, of treatment by any physician or other clinician 
during the years immediately after his discharge from the 
military.  As already mentioned, his first documented 
instance of treatment for low back pain after service was not 
until November 1992 (keeping in mind his military service 
ended in March 1971).

To comply with the Board's June 2005 remand directive, the 
AMC provided the veteran a compensation examination in March 
2006 to determine whether his current low back condition is 
traceable back to his military service, including back to the 
pain he experienced in his low back while on active duty.  
Before the examination, the examiner reviewed the claims file 
for the veteran's pertinent medical and other history, noting 
his complaints of low back pain in service which resolved 
before his discharge in 1971.  Indeed, the examiner indicated 
that the veteran's first diagnosis of low back pain after 
service did not occur until 1992.  More importantly, the 
examiner confirmed that the veteran's spina bifida occulta 
at L5 is a developmental abnormality.  When examined, the 
veteran complained of dull pain in the small of his back and 
down his legs.  The frequency of his pain is daily and it 
usually results in morning stiffness.  Objective findings 
noted flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees bilaterally and lateral rotation to 30 
degrees bilaterally.  With repeated active range of motion he 
did not have any pain flare.  The examiner indicated the 
veteran's major functional impact is chronic low back pain 
and pain in his feet and legs.  The examiner diagnosed 
lumbosacral spine degenerative disc disease with bulged discs 
and lumbosacral spine facet degenerative changes.

The examiner explained that the veteran has low back pain and 
leg pain secondary to a combination of lumbosacral spine 
degenerative disc disease, peripheral vascular disease and 
chronic prostatitis.  But the examiner found no history of 
left lower extremity pain, weakness, or numbness as would be 
the case with pure discogenic disease affecting the L5 nerve 
root or any L5 nerve root findings.  Indeed, the examiner 
opined that for the veteran to have gone several years 
without low back problems and without medical care indicates 
the service-time mechanical low back pain and low back strain 
were acute problems and not chronic problems.  The lack of 
any low back complaint at his separation from service and 
having had a normal examination at that time further shows no 
chronic nature of the low back to link it with any low back 
pain he sustained during active duty.  Hence, the examiner 
concluded that it is not at least as likely as not that 
the veteran's low back disorder is linked to his subacute low 
back pains he sustained on active duty in the army or the 
treatment in the military.  



There is no medical evidence refuting this unfavorable nexus 
opinion.  That is, there is no medical evidence indicating 
the veteran's currently diagnosed low back disorder, to 
include his disc herniation, degenerative disc disease and 
degenerative joint arthritis, is related to his military 
service.  And his spine bifida occulta has been confirmed as 
a congenital or developmental abnormality.  
Moreover, although the March 2006 VA examiner acknowledged 
the veteran had some complaints of low back pain in service, 
this examiner concluded this problem resolved prior to the 
veteran's discharge from the military with no permanent, 
i.e., chronic residual disability.  In addition, the examiner 
opined that, since the veteran's first diagnosis of low back 
pain did not occur until November 1992, 21 years after 
service, the evidence shows that his low back problems during 
service were acute - not chronic.  The examiner further 
explained that the lack of any low back complaint and the 
veteran's normal examination at discharge show no chronic low 
back disorder and no positive nexus to service.

The only evidence in favor of the veteran's claim is his lay 
statements and testimony that he experienced pain in his 
lower back during service, but this is conceded, even by the 
VA examiner.  And although the veteran is competent to report 
symptoms (pain, etc.) he has experienced involving his lower 
back, he is not competent to etiologically link his current 
low back disorder to injuries he sustained during his 
military service.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


